                                                                                            
                        
                                                                                     Exhibit
10.3

Restricted Stock Award Agreement
The Toro Company 2010 Equity and Incentive Plan




This Agreement (this “Agreement”) dated [________] (“Grant Date”), between The
Toro Company, a Delaware corporation (“Toro”), and [___________] (“you”) sets
forth the terms and conditions of the grant to you of a restricted stock award
(this “Restricted Stock Award”) of [_______] shares of common stock, par value
$1.00 per share, of Toro (“Award Shares”) under The Toro Company 2010 Equity and
Incentive Plan (the “Plan”).  This Restricted Stock Award is subject to all of
the terms and conditions set forth in the Plan, this Agreement and the
Restricted Stock Award Acceptance Agreement should you decide to accept this
Restricted Stock Award.  All of the terms in this Agreement and the Restricted
Stock Award Acceptance Agreement that begin with a capital letter are either
defined in this Agreement or in the Plan.


1.           Vesting and Forfeiture.


(a)           Except as provided in Sections 1(b), 1(c), 3 and 6 of this
Agreement, your interest in the Award Shares will vest and become nonforfeitable
[on ____________/in ________ (__) as equal as possible installments on each of
the ______________ anniversaries after the Grant Date (rounding down to the
nearest whole share on the ________ vesting date(s), if necessary)].


(b)           If your employment or other service with Toro or any Affiliate or
Subsidiary, as the case may be, is terminated by reason of your death or
Disability before your interest in all of the Award Shares subject to this Award
has vested and become nonforfeitable under Section 1(a), then you will forfeit
all of the Award Shares subject to this Restricted Stock Award except those
Award Shares in which you have pursuant to Section 1(a) a nonforfeitable
interest on the date your employment or other service with Toro or any Affiliate
or Subsidiary, as the case may be, so terminates.


(c)           If your employment or other service with Toro or any Affiliate or
Subsidiary, as the case may be, is terminated for any reason other than your
death or Disability, before your interest in all of the Award Shares subject to
this Award has vested and become nonforfeitable under Section 1(a), then you
will forfeit all of the Award Shares subject to this Restricted Stock Award
except those Award Shares in which you have pursuant to Section 1(a) a
nonforfeitable interest on the date your employment or other service with Toro
or any Affiliate or Subsidiary, as the case may be, so terminates.


2.           Shareholder Status.  Unless and until your Award Shares are
forfeited, you will have the right to vote the Award Shares.  If you forfeit the
Award Shares, at the same time you will forfeit your right to vote the Award
Shares.  Any stock or cash dividends (including without limitation regular cash
dividends) or other distributions of property made with respect Award Shares
that remain subject to forfeiture under Section 1(a) shall be held by Toro, and
your right to receive such dividends or other property shall be forfeited or
shall vest and become nonforfeitable at the same time the Award Shares with
respect to which the dividends or other property are attributable are forfeited
or vest and become nonforfeitable.  Except for the rights set forth in this
Section 2, you shall have no rights as a shareholder of Toro with respect to the
Award Shares until your interest in the Award Shares vests and becomes
non-forfeitable.


3.           Issuance of Shares.  Toro will issue the Award Shares in book entry
in your name.  Toro’s Vice President, Secretary and General Counsel will direct
Toro’s transfer agent not to honor any requests by you to transfer the Award
Shares or to issue a physical stock certificate representing such Award Shares
and any distributions made with respect to such Award Shares (including without
limitation regular cash dividends) until such time that your interest in the
Award Shares vests and becomes non-forfeitable.  As soon as practicable after
each date as of which your interest in any Award Shares vests and becomes
nonforfeitable under Section 1(a) of this Agreement, Toro will direct its
transfer agent to honor any requests thereafter by you to transfer such Award
Shares (together with any distributions made with respect to such Award Shares
that have been held by Toro) or to issue a physical stock certificate
representing such Award Shares.  If the Award Shares are forfeited under Section
1 of this Agreement or if this Restricted Stock Award is terminated and
forfeited under Section 5 of this Agreement, the Award Shares (together with any
distributions made with respect to such Award Shares that have been held by
Toro) will automatically revert back to Toro.


4.           No Transfer. You may not transfer this Restricted Stock Award, the
Award Shares or any rights granted under this Restricted Stock Award other than
by will or applicable laws of descent and distribution or, if approved by the
Committee, pursuant to a qualified domestic relations order entered into by a
court of competent jurisdiction.


5.           Adverse Action.  In addition to the other rights of the Committee
under the Plan, if you are determined by the Committee, acting in its sole
discretion, to have taken any action that would constitute an Adverse Action,
(a) all of your rights under the Plan and any agreements evidencing an Award
granted under the Plan, including this Agreement evidencing this Restricted
Stock Award, then held by you shall terminate and be forfeited without notice of
any kind, and (b) the Committee in its sole discretion may require you to
surrender and return to Toro all or any Award Shares received, or to disgorge
all or any profits or any other economic value (however defined by the
Committee) made or realized by you, during the period beginning one (1) year
prior to your termination of employment or other service with Toro, an Affiliate
or a Subsidiary, in connection with any Awards granted under the Plan, including
this Restricted Stock Award, or any Award Shares issued upon the exercise or
vesting of any Awards, including this Restricted Stock Award.  This Section 5
shall not apply following a Change of Control.


6.           Change of Control.  In the event of a Change of Control, the
provisions of the Plan applicable to a Change of Control will apply to this
Restricted Stock Award.


7.           Section 83(b) Election.  You hereby acknowledge that you have been
informed that, with respect to the grant of this Restricted Stock Award and
within thirty (30) days of the Grant Date, you may file an election with the
Internal Revenue Service electing pursuant to Section 83(b) of the Code to be
taxed currently on the fair market value of this Restricted Stock Award on the
Grant Date.  You further acknowledge that it is your sole responsibility to
timely file the election under Section 83(b) of the Code if you choose to make
such an election.  You should consult your personal tax or financial advisor
with any questions regarding whether to make a Section 83(b) election.  If you
make such an election, you are required under the terms of the Plan to promptly
provide Toro with a copy of the election form.
 
8.           Tax Withholding.  Toro will deduct or withhold from the Award
Shares any federal, state, local or other taxes of any kind required by law to
be withheld with respect to income recognized in connection with this Restricted
Stock Award or will take such other action as may be necessary in the opinion of
Toro to satisfy all obligations for the payment of such taxes.  Any Award Shares
withheld to pay such tax withholding obligations will be valued at their Fair
Market Value on the date the withholding is to be determined, but in no event
shall such withholding exceed the minimum statutory withholding requirement.


9.           No Right to Continue Employment or Service.  Neither the Plan, this
Restricted Stock Award, nor any related material shall give you the right to
continue in employment by or perform services to Toro or any Affiliate or
Subsidiary or shall adversely affect the right of Toro or any Affiliate or
Subsidiary to terminate your employment or service relationship with Toro or any
Affiliate or Subsidiary with or without cause at any time.


10.           Governing Law.  This Agreement and the Restricted Stock Award
Acceptance Agreement shall be construed, administered and governed in all
respects under and by the applicable laws of the State of Delaware, excluding
any conflicts or choice of law rule or principle that might otherwise refer
construction or interpretation to the substantive law of another jurisdiction.


11.           Conflict.  To the extent the terms of this Agreement or the
Restricted Stock Award Acceptance Agreement are inconsistent with the Plan, the
provisions of the Plan shall control and supersede any inconsistent provision of
this Agreement or the Restricted Stock Award Acceptance Agreement.


12.           Non-Negotiable Terms.  The terms of this Agreement and the
Restricted Stock Award Acceptance Agreement are not negotiable, but you may
refuse to accept this Restricted Stock Award by notifying Toro’s Vice President,
Secretary and General Counsel, or Director, Total Rewards and HR Services, as
applicable, in writing.

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement has been executed and delivered by The Toro
Company and has been executed by you by execution of the attached Restricted
Stock Award Acceptance Agreement.


[Missing Graphic Reference]PresoendPPrPr




[_________]                                                      By:
Chairman and CEO













 
 

--------------------------------------------------------------------------------

 

Restricted Stock Award Acceptance Agreement
__________ __, 20__




I hereby agree to the terms and conditions governing the Restricted Stock Award
as set forth in the Restricted Stock Award Agreement, this Restricted Stock
Award Acceptance Agreement and as supplemented by the terms and conditions set
forth in the Plan.


In accepting the Restricted Stock Award, I hereby acknowledge that:


(a)           The Plan is established voluntarily by Toro, it is discretionary
in nature and it may be modified, amended, suspended or terminated by Toro at
any time, unless otherwise provided in the Plan, the Restricted Stock Award
Agreement or this Restricted Stock Award Acceptance Agreement;


(b)           The grant of the Restricted Stock Award is voluntary and
occasional and does not create any contractual or other right to receive future
Restricted Stock Awards, or benefits in lieu of Restricted Stock Awards, even if
Restricted Stock Awards have been granted repeatedly in the past;


(c)           All decisions with respect to future Restricted Stock Award
grants, if any, will be at the sole discretion of Toro;


(d)           I am voluntarily participating in the Plan;


(e)           The Restricted Stock Award is not part of normal or expected
compensation or salary for any purposes, including, but not limited to,
calculating any severance, resignation, termination, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement benefits or
similar payments and in no event should be considered as compensation for, or
relating in any way to, past services for Toro or any Affiliate or Subsidiary;


(f)           The future value of the Award Shares subject to the Restricted
Stock Award is unknown and cannot be predicted with certainty and if the
Restricted Stock Award vests and the Award Shares become non-forfeitable in
accordance with the terms of the Restricted Stock Award Agreement or this
Restricted Stock Award Acceptance Agreement, the value of those Award Shares may
increase or decrease;


(g)           In consideration of the grant of the Restricted Stock Award, no
claim or entitlement to compensation or damages shall arise from termination of
the Restricted Stock Award or diminution in value of the Restricted Stock Award
or Award Shares resulting from termination of my employment or service by Toro
or any one of its Affiliates or Subsidiaries (for any reason whatsoever and
whether or not in breach of applicable labor laws) and I hereby irrevocably
release Toro and its Affiliates and Subsidiaries from any such claim that may
arise; if, notwithstanding the foregoing, any such claim is found by a court of
competent jurisdiction to have arisen, then, by acceptance of the Restricted
Stock Award, I shall be deemed irrevocably to have waived my entitlement to
pursue such claim;


(h)           Toro is not providing any tax, legal or financial advice, nor is
Toro making any recommendations regarding my participation in the Plan or my
acceptance of the Restricted Stock Award; and


(i)           I have been advised to consult with my own personal tax, legal and
financial advisors regarding my participation in the Plan before taking any
action related to the Plan.


I hereby acknowledge that I have received electronically a copy of the Plan, the
Prospectus relating to the Plan and Toro’s most recent Annual Report on Form
10-K.  I hereby agree to accept electronic delivery of copies of any future
amendments or supplements to the Prospectus or any future Prospectuses relating
the Plan and copies of all reports, proxy statements and other communications
distributed to Toro’s security holders generally by email directed to my Toro
email address.


Note:  If you do not wish to accept the Restricted Stock Award on the terms
stated in the Restricted Stock Award Agreement or this Restricted Stock Award
Acceptance Agreement, please immediately contact Toro’s Vice President,
Secretary and General Counsel, or Director, Total Rewards and HR Services, as
applicable, to decline the grant.




Signature:                                                                
Print Name:                                                                
Date:                                                                

 




 
 

--------------------------------------------------------------------------------

 
